Citation Nr: 0715156	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
service-connected rheumatoid arthritis with degenerative 
joint disease of the ankles, right knee, right hip, and right 
hand.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative arthritis of the left hip.

3.  Whether new and material evidence, sufficient to reopen 
the veteran's claim of entitlement to service connection for 
lumbar disc disease, has been received.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to July 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by which the RO denied 
entitlement to the benefits sought herein.

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. 


FINDINGS OF FACT

1.  The veteran failed, without good cause, to appear for a 
May 2006 VA medical examination scheduled in connection with 
the claim of entitlement to an evaluation in excess of 40 
percent for service-connected rheumatoid arthritis with 
degenerative joint disease of the ankles, right knee, right 
hip, and right.

2.  The veteran failed, without good cause, to appear for a 
May 2006 VA medical examination scheduled in connection with 
the claim of entitlement to an evaluation in excess of 10 
percent for service-connected degenerative arthritis of the 
left hip.

3.  The veteran failed, without good cause, to appear for a 
May 2006 VA medical examination scheduled in connection with 
the claim of whether new and material evidence, sufficient to 
reopen the claim of entitlement to service connection for 
lumbar disc disease, had been received.


CONCLUSIONS OF LAW

1.  Because the veteran failed, without good cause, to report 
for a VA medical examination that was scheduled in connection 
with his claim of entitlement to an increased evaluation for 
service-connected rheumatoid arthritis with degenerative 
joint disease of the ankles, right knee, right hip, and right 
hand, that claim is denied.  38 C.F.R. § 3.655 (2006). 

2.  Because the veteran failed, without good cause, to report 
for a VA medical examination that was scheduled in connection 
with his claim of entitlement to an evaluation in excess of 
10 percent for service-connected degenerative arthritis of 
the left hip, that claim is denied.  38 C.F.R. § 3.655 
(2006).

3.  Because the veteran failed, without good cause, to report 
for a VA medical examination that was scheduled in connection 
with his bid to reopen his claim of entitlement to service 
connection for lumbar disc disease, that claim is denied.  38 
C.F.R. § 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

Further, VA must advise the veteran of what constitutes new 
and material evidence to reopen a service connection claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, in April 2002, October 2002, and March 2006 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims and to submit any relevant evidence in his 
possession.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  The veteran was also advised about new and 
material evidence regarding his bid to reopen the claim of 
entitlement to service connection for a low back disability 
in accordance with Kent.  Finally, the veteran was apprised 
of disability ratings and effective dates as applicable and 
as mandated by the Court in Dingess/Hartman.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA medical records.  The RO attempted to 
schedule a VA medical examination in furtherance of the 
veteran's claims to no avail.  The veteran has requested no 
further assistance in establishing his claims.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Discussion

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet. App. 396, 
399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

The veteran was scheduled for a VA medical examination in 
connection with his claims to obtain increased ratings for 
the service-connected rheumatoid arthritis with degenerative 
joint disease of the ankles, right knee, right hip, and right 
hand and service-connected degenerative arthritis of the left 
hip, and to reopen the claim of entitlement to service 
connection for lumbar disc disease in May 2006.  

The veteran did not attempt to cancel the VA examination or 
to reschedule it, and he supplied no justification for his 
failure to appear even after his failure to report was 
explicitly noted in the June 2006 supplemental statement of 
the case.  He was asked on several occasions whether he would 
be willing to appear for a VA medical examination in 
connection with these claims, most notably in the June 2006 
supplemental statement of the case and in a September 2006 
supplemental statement of the case that was mistakenly 
labeled a statement of the case.  He did not respond to these 
inquiries.

It is clear from the background detailed above that the 
veteran failed without explanation to report for a VA medical 
examination scheduled in connection with the issues decided 
herein.  There is no correspondence or report of contact from 
the veteran of record that would explain his failure to 
report for the examination.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked "good 
cause" (see 38 C.F.R. § 3.655) for failing to report for a 
scheduled examination.  As discussed above, the veteran 
offered absolutely no argument as to why he failed to appear 
for his scheduled VA medical examination.  It follows that he 
has not shown good cause for failing to report for the May 
2006 VA examination.  

The facts in this case are clear.  The veteran failed to 
report for a VA medical examination that was necessary to 
decide the issues on appeal and which was scheduled by the RO 
for that purpose.  No good cause or adequate reason has been 
demonstrated for the veteran's failure to be examined.  38 
C.F.R. § 3.655 provides that when an examination is scheduled 
in conjunction with a claim for increase or any original 
claim other than an original compensation claim, the claim 
shall be denied.  All of the issues decided herein fall 
within the foregoing class of claims.  The issues decided 
herein, therefore, are denied.  See 38 C.F.R. § 3.655.


ORDER

An evaluation in excess of 40 percent for service-connected 
rheumatoid arthritis with degenerative joint disease of the 
ankles, right knee, right hip, and right hand is denied.

An evaluation in excess of 10 percent for service-connected 
degenerative arthritis of the left hip is denied.

Service connection for lumbar disc disease remains denied.  


REMAND

The veteran has not been afforded VCAA notice in connection 
with his claim of entitlement to TDIU benefits.  The RO 
should send the veteran comprehensive VCAA notice regarding 
the issue of TDIU to include information regarding effective 
dates a mandated by the Court in Dingess/Hartman.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a comprehensive VCAA 
notice regarding the issue of entitlement 
to a TDIU rating that includes information 
regarding effective dates in accordance 
with the Court's holding in 
Dingess/Hartman.

2.  Readjudicate the remaining issue on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


